UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: June 30 , 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-28629 REVOLUTIONS MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 73-1526138 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 1124 Park West Blvd. Suite #102 Mount Pleasant, SC 29466 (Address of principal executive offices and Zip Code) (843) 971-4848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ☒
